ORDER
WARREN J. TAUB of BERNARDSVILLE, who was admitted to the bar of this State in 1971, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
*160It is ORDERED that WARREN J. TAUB is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WARREN J. TAUB, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.